DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (A traffic accident recording and reporting model at intersections" IEEE Transactions on Intelligent Transportation Systems 8.2 (2007) 188-194) in view of Chandraker et al. (US Pub No. 20160137206 A1). 


Regarding Claim 1,
Ki discloses A collision determination server comprising: 
receive a collision candidate moving image from a moving object, the collision candidate moving image containing moving image data obtained by the moving object before and after a time of occurrence of a predetermined event; (Ki, Figure 5, discloses images captured before and after predetermined event (colliding) of moving object (vehicle)) 

extract a plurality of feature points in a frame image constituting the received collision candidate moving image from the frame image; (Ki, p. 190, B. Feature Extraction, discloses depending on the tracking result, the ARRS extracts features for accident detection. Features such as the acceleration, position, area (size), and direction of the MV are used for accident detection; feature points are extracted from the moving object image data)

generate trajectory patterns of the feature points by tracking the extracted feature points; (Ki, P. 190, Figure 2, discloses from the third frame, the estimated area can be reduced by utilizing both the direction of the vehicle motion and its velocity. It makes the processing speed fast. Repeating this procedure until the vehicle exits the study area, the trajectory of the vehicle motion is obtained; trajectory of feature points are obtained from collision moving object image data) and 

determine whether or not a collision has occurred by analyzing the trajectory patterns.  (Ki, p. 191, C. Accident Detection Algorithm, Figure 4, discloses the traffic a collision have occurred is determined based on tracked feature points in image frame data) 

Ki does not explicitly disclose a processor configured 
Chandraker discloses a processor configured (Chandraker, [0083], discloses memory 130 stores information accessible processor 120, including instructions 132 and data 134 that may be executed or otherwise used by the processor 120. The memory 130 may be of any type capable of storing information accessible by the processor, including a computer-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, memory card, or other optical disks, as well as other write-capable and read-only memories. Systems and methods may include different combinations of the foregoing, whereby different portions of the instructions and data are stored on different types of media; processor is disclosed)

Ki discloses the claimed invention except for the processor. Chandraker teaches that it is known to execute elements processed by processor as set forth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to execute functions as executed by Ki using processor, as taught by Chandraker in 


Regarding Claim 2,
The combination of Ki and Chandraker further discloses wherein the processor is configured to: 
receive a standard behavior pattern for determination on whether or not a collision has occurred; (Ki, p. 189, C., Data Collection and Performance Measures, discloses in Equations 1-3 of detecting collision based on pattern models behaviors to detect accident) and 
determine whether or not a collision has occurred based on a result of comparison between the trajectory patterns and the standard behavior pattern. (Ki, p. 189, C., Data Collection and Performance Measures, discloses in Equations 1-3 of detecting collision based on pattern models behaviors to detect accident. Additionally, the rational and motivation to combine the references Ki and Chandraker as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Ki and Chandraker further discloses wherein the processor is configured to calculate movement acceleration of each of the feature points; (Ki, p. 190, B. Feature Extraction, discloses depending on the tracking result, the ARRS extracts features for accident detection. Features such as the acceleration, position, area (size), feature points are extracted from image data) and 

determine that a collision has occurred in a case where the calculated movement acceleration is equal to or greater than a set threshold value. (Ki, P. 190-192, 1. Acceleration, 4. Variation Rate of the Direction: With reference to the extracted part in one frame, the corresponding part in the subsequent frame is searched by cross correlation. The motion vector spanning the two corresponding points in each image is defined as optical flow. The mean optical flow obtained by averaging the normal optical flow of each pixel in the extracted part is represented by Vn, and the motion vector obtained by cross correlation is represented by Vi. The angle θ formed between the two motion vectors can be expressed as follows, otherwise (9) where DF is an accident index and j and k are the thresholds. If | cos θ/∆t| is large, it can be estimated that a vehicle is running abnormally, and the probability of an accident is high discloses rapid velocity variation is a useful descriptor of a traffic accident. In general, a traffic accident causes rapid change to vehicle speeds. Hence, we used the variation rate of vehicle speed (acceleration) for accident detection. In the tracking process, we extracted the speeds of the MVs, calculated the positive or negative accelerations of the vehicles, Fig. 3. Centroid of a vehicle. and used them for accident detection; acceleration is compared with thresholds in order to determine accident detection (collision detection)). Additionally, the rational and motivation to combine the references Ki and Chandraker as applied in claim 1 apply to this claim.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Pinalben Patel/Examiner, Art Unit 2661